DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Conway on 1/12/2022.

The application has been amended as follows: 
In the claims:
In claim 12, line 3, the following limitation has been deleted:
“but not rupture inner layer and the outer layer”
And replaced with the following limitation:
– but not rupture the inner layer and the outer layer –.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record, US 5478320 to Trotta, discloses a three-layer balloon, where the middle layer may rip in the event of balloon bursting, but fails to disclose inflating the balloon to a predetermined pressure that is sufficient to rupture the middle layer and insufficient to rupture the inner and outer layers, or delaminate the middle layer, and it would not be obvious to modify the 
	US 2018/0161040 A1 to Martin discloses a multi-layer balloon where a fiber braid disposed on the base balloon may delaminate from the base balloon during manufacturing, but fails to disclose inflating the balloon to a predetermined pressure sufficient to rupture/delaminate the middle layer, and introducing the balloon into vasculature of a patient as claimed, and it would not be obvious to modify the method since Martin discloses the delamination occurring during manufacturing of the balloon instead of use of the balloon, and instead teaches reduced delamination after manufacturing of the balloon (para. [0054]).
	Regarding base claim 1, the prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a method comprising: inflating a balloon to a predetermined pressure, the balloon comprising a non-compliant layer coextruded on an inner layer and an outer layer coextruded on the non-compliant layer, the predetermined pressure is sufficient to rupture the non-compliant layer and insufficient to rupture the inner layer and the outer layer; and introducing the balloon into vasculature of a patient.
	Regarding base claim 11, the prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a method comprising: inflating a balloon to a predetermined pressure, the balloon comprising a non-compliant layer coextruded on an inner layer and an outer layer coextruded on the non-compliant layer, the predetermined pressure is sufficient to delaminate the non-compliant layer from the inner layer and the outer layer; and introducing the balloon into vasculature of a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771